Holcomb, J.
(concurring) — The decision in Heffner v. Board of County Commissioners, 16 Wash. 273, 47 Pac. 430, was wrong and went much further than the tenor or intendment of the statute, § 4002, Rem. Comp. Stat.
That decision extended the statute so that boards of county commissioners have power and authority in county seat elections to go behind the returns, open the ballot boxes, “determine what ballots and votes were legal,” and what not legal; and, in fact, determine anything that courts of general jurisdiction could determine, and, according to the decision, their authority is exclusive.
That decision seems to have become established as the law, and the majority of the court are averse to overruling the former decisions of the court upon that question.
In the hope that the legislature, at least, will awake to the evil state of the law and remedy it, so as to provide for appeals from decisions of boards of county commissioners in such cases, I, perforce, concur in the result.
Mackintosh and Bbidges, JJ., concur with Hol- . comb, J. , ,
Mitchell and Main, JJ., concur in thé result.
Tolman, J., dissents.